United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2418
                        ___________________________

                                Jamie Shawn McCall

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Winter, Nurse, Medical Department, Faulkner County Jail; Stewart, Dr., Medical
 Department, Faulkner County Jail; Davis, Deputy, Jailor, Faulkner County Jail;
   Pruett, Deputy, Jailor, Faulkner County Jail; Teel, Corporal, Jailor, Faulkner
County Jail; Spaul, Corporal, Jailor, Faulkner County Jail; Flowers, Deputy, Jailor,
  Faulkner County Jail; Vincient, Captain, Faulkner County Jail; Shock, Sheriff,
        Faulkner County Jail; Kelley, Deputy, Jailer, Faulkner County Jail

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: April 5, 2016
                                Filed: April 8, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Jamie McCall appeals the district court’s1
adverse grant of summary judgment on his failure-to-protect and medical deliberate-
indifference claims arising out of events that occurred while he was a pretrial detainee
at the Faulkner County Jail. After de novo review, viewing the evidence and drawing
all reasonable inferences in favor of McCall, see Peterson v. Kopp, 754 F.3d 594, 598
(8th Cir. 2014) (standard of review), we conclude that summary judgment was
properly granted for the reasons stated by the district court. See also Schoelch v.
Mitchell, 625 F.3d 1041, 1046–48 (8th Cir. 2010) (discussing failure-to-protect
claims); Allard v. Baldwin, 779 F.3d 768, 771–73 (8th Cir. 2015) (discussing medical
deliberate-indifference claims). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-